          Case 3:17-cv-03615-VC Document 193 Filed 01/22/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ILSA SARAVIA,                                      Case No. 17-cv-03615-VC
                 Plaintiff,
                                                     ORDER LIFTING RESTRICTIONS
           v.                                        ON NONPARTY ACCESS TO
                                                     ELECTRONIC FILINGS
  JEFFERSON B. SESSIONS, et al.,
                 Defendants.



       The Court hereby orders that the limitations on nonparty access to electronic court filings

set forth in Rule 5.2(c) of the Federal Rules of Civil Procedure shall not apply to this action. See

Fed. R. Civ. P. 5.2(c) (setting forth restrictions on access to electronic files in immigration cases

“[u]nless the court orders otherwise”).

       If the parties wish to file material under seal, they shall comply with the requirements of

Civil Local Rule 79-5 and the Court’s standing order.
       IT IS SO ORDERED.

Dated: January 22, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
